DETAILED ACTION
This is in response to the Patent Application filed 6/30/2020 wherein claims 3, 7, and 9 has been withdrawn and claims 1-2, 4-6, and 8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) and Species A (Figures 2-4) in the reply filed on 5/17/2022 is acknowledged.
Claims 3, 7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.

Specification
The disclosure is objected to because of the following informalities: “a bent part 6b” (Page 2, line 2) is believed to be in error for - - a bent part 6c - -. 
Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Applicant’s specification Page 1, line 28 and Page 4, line 31). See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6b” has been used to designate both “an axially extending part” and “a bent part” (see Page 2, lines 1-2 of Applicant’s specification), reference character “29” has been used to designate both the outlet of channel 27 (see Figures 2-3 and 5) and a protrusion located between channel 27 and inlet 12 (see Figures 2-3), and reference character “31” has been used to designate both a fillet radii between the main part 11 and the first part 24 (see Figure 5 and Page 7, lines 3-5) and an inclined edge of the attachment tongue 22 (see Figure 5 and Page 7, line 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-4, and 6-7 are objected to because of the following informalities:  
“the main part” (Claim 1, lines 3-4; Claim 1, line 9; Claim 1, line 13; Claim 3, line 2; Claim 4, line 2; Claim 6, line 2; Claim 6, line 5; and Claim 7, line 3) is believed to be in error for - - the tubular main part - -;
“the first portion” (Claim 1, line 6) is believed to be in error for - - the first part - -; 
“the first and second portions” (Claim 1, lines 7-8) is believed to be in error for - - the first part and the second portion - -; and
“the injection areas” (Claim 7, line 3) is believed to be in error for - - the at least two injection areas - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second portion" in line 6 without first reciting “a first portion”. It is unclear how many portions are required by the claims.
Claim 1 recites the limitation "the first portion" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the free end" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the radial mean plane" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-6, and 8 are rejected for the same reasons above based on their dependency to claim 1.
Claim 2 recites the limitation "the rest" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (WO 93/07361 A1).
Regarding Independent Claim 1, Martinez teaches (Figures 1-8) a jet tube for a turbomachine (see Figure 5), the jet tube comprising: 
a tubular main part (annotated below) having an axis (A) and delimiting an internal volume (211) opening out at a first end (annotated below) forming an inlet (see Figure 5) and at a second end (annotated below) forming an outlet (see Figure 5), 
a nozzle (at 214) comprising a first part (annotated below) radially passing through a wall (see Figure 5) of the main part (annotated below),
said first part (annotated below) comprising a first area (annotated below) located radially outside said wall (see Figure 5) and said internal volume (211), and a second area (annotated below) located radially inside said wall (see Figure 5) and said internal volume (211), 
the nozzle (214) having a second portion (annotated below) extending axially from the second area (annotated below) of the first portion (the first part; see annotation below) of the nozzle (at 214) and towards said outlet (annotated below), 
said nozzle (214) having a channel (shown at 230 for flowing primary fluid Fp) passing through said first and second portions (the first part and second portion; see annotation below) of the nozzle (214) and opening into said internal volume (211) at the free end (the downstream end of 230; see Figure 5) of the second portion (annotated below) of the nozzle (214), 
wherein the main part (annotated below) and the nozzle (214) are made in one piece (see Figure 5), the second area (annotated below) has a surface (annotated below) facing said inlet (annotated below) and whose line of intersection with the radial median plane (see annotation below) of the second area (annotated below) forms an angle between 44 degrees and 45 degrees (see annotation of Figure 5 below) with the axis (A),
the second area (annotated below) comprising a protrusion (annotated below) located between the channel (shown at 230 for flowing primary fluid Fp) and the inlet (annotated below) and attached to the wall (see Figure 5) of the main part (annotated below), 
said protrusion (annotated below) located between the channel (shown at 230 for flowing primary fluid Fp) and the inlet (annotated below) and attached to the wall (see Figure 5) of the main part (annotated below), said protrusion (annotated below) defining, at least in part, said surface (annotated below) facing the inlet (annotated below).
Martinez appears to show but does not explicitly state that the line of intersection with the radial mean plane of the second area forms an angle between 44 and 45 degrees with the axis. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that the angle between 44 and 45 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle illustrated in Figure 5 of Martinez. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

    PNG
    media_image1.png
    642
    641
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    496
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    874
    897
    media_image3.png
    Greyscale

Regarding Claim 2, Martinez teaches the invention as claimed and as discussed above. Martinez further teaches (Figures 1-8) wherein the protrusion (annotated above) has a first tapered end (annotated below) facing the inlet (annotated above) and a second end (annotated below) connected continuously (see Figure 5) to the rest of the second area (annotated above).

    PNG
    media_image4.png
    1115
    1250
    media_image4.png
    Greyscale

Regarding Claim 4, Martinez teaches the invention as claimed and as discussed above. Martinez further teaches (Figures 1-8) wherein the first part (annotated above) of the nozzle (214) extends along an axis perpendicular (see Figure 5) to axis (A) of the main part (annotated above).
Regarding Claim 6, Martinez teaches the invention as claimed and as discussed above. Martinez appears to teach but does not explicitly state that the first area (annotated above) comprises a protrusion (annotated below) located between the channel (shown at 230 for flowing primary fluid Fp) and the inlet (annotated above) and attached to the wall (see Figure 5) of the main part (annotated above), said protrusion (annotated below) defining, at least in part, a surface (annotated below) which faces the inlet (annotated above) and whose line of intersection with the radial median plane (see annotation below) of the second area (annotated above) forms an angle of between 44 degrees and 45 degrees with the axis (A) of the main part (annotated above).
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that the angle between 44 and 45 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle illustrated in Figure 5 of Martinez. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

    PNG
    media_image5.png
    863
    899
    media_image5.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez (WO 93/07361 A1) in view of Kiest, JR. (US 2017/0146178).
Regarding Claim 5, Martinez teaches the invention as claimed and as discussed above. Martinez further teaches (Figures 1-8) that the first part of the nozzle is a pipe (at 230) that connects to the main tubular part (see annotation above). Martinez does not teach, as discussed so far, wherein the first part of the nozzle is cylindrical.
Kiest teaches (Figures 1-10) a junction between a main tubular part (10) and a pipe (12) connected to the main tubular part (10), wherein the pipe (12) is cylindrical (see Figures 1B, 2A, 2B, and 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Martinez to include the cylindrically shaped pipe, as taught by Kiest, since it has been held the variations in shape were a matter of choice and only involves routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).
It is further noted that a simple substitution of one known element (in this case, the pipe shape as taught by Martinez) for another (in this case, the pipe shape as taught by Kiest) to obtain predictable results (in this case, conveying a fluid from the pipe to a tubular main part) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Widener (US 2018/0266330) in view of Martinez (WO 93/07361 A1).
Regarding Claim 8, Widener teaches (Figures 1-9) the use of a jet tube (at 110; see Figure 3) for use in a turbomachine (10), wherein the turbomachine (10) comprises the jet tube (110). Widener does not teach a jet tube according to claim 1.
Martinez teaches (Figures 1-8) a jet tube for a turbomachine (see Figure 5), the jet tube comprising: a tubular main part (annotated above) having an axis (A) and delimiting an internal volume (211) opening out at a first end (annotated above) forming an inlet (see Figure 5) and at a second end (annotated above) forming an outlet (see Figure 5), a nozzle (at 214) comprising a first part (annotated above) radially passing through a wall (see Figure 5) of the main part (annotated above), said first part (annotated above) comprising a first area (annotated above) located radially outside said wall (see Figure 5) and said internal volume (211), and a second area (annotated above) located radially inside said wall (see Figure 5) and said internal volume (211), the nozzle (214) having a second portion (annotated above) extending axially from the second area (annotated above) of the first portion (the first part; see annotation above) of the nozzle (at 214) and towards said outlet (annotated above), said nozzle (214) having a channel (shown at 230 for flowing primary fluid Fp) passing through said first and second portions (the first part and second portion; see annotation above) of the nozzle (214) and opening into said internal volume (211) at the free end (the downstream end of 230; see Figure 5) of the second portion (annotated above) of the nozzle (214), wherein the main part (annotated above) and the nozzle (214) are made in one piece (see Figure 5), the second area (annotated above) has a surface (annotated above) facing said inlet (annotated above) and whose line of intersection with the radial median plane (see annotation above) of the second area (annotated above) forms an angle between 44 degrees and 45 degrees (see annotation of Figure 5 above) with the axis (A), the second area (annotated above) comprising a protrusion (annotated above) located between the channel (shown at 230 for flowing primary fluid Fp) and the inlet (annotated above) and attached to the wall (see Figure 5) of the main part (annotated above), said protrusion (annotated above) located between the channel (shown at 230 for flowing primary fluid Fp) and the inlet (annotated above) and attached to the wall (see Figure 5) of the main part (annotated above), said protrusion (annotated above) defining, at least in part, said surface (annotated above) facing the inlet (annotated above).
Martinez appears to show but does not explicitly state that the line of intersection with the radial mean plane of the second area forms an angle between 44 and 45 degrees with the axis. In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that the angle between 44 and 45 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the angle illustrated in Figure 5 of Martinez. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Widener to use the jet tube according to claim 1, as taught by Martinez, in order to avoid disturbances induced by a high flow velocity flow (Paragraphs 0005-0015 of Martinez).
It is further noted that a simple substitution of one known element (in this case, the jet tube as taught by Widener) for another (in this case, the jet tube as taught by Martinez) to obtain predictable results (in this case, conveying a fluid from a pipe through a tubular main part) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741